                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


Richard A. Davidson,

              Plaintiff,                                         Case No. 1:18-cv-00344

       v.                                                        Judge Michael R. Barrett

Gisele Kidwell, et al.,

              Defendants.

                                           ORDER

       This matter is before the Court on the Magistrate Judge’s Report and

Recommendation (“R&R”).        (Doc. 4).   Proper notice has been given to the parties,

including notice that they would waive further appeal if they failed to file objections to the

R&R in a timely manner. See United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

Plaintiff filed timely objections.     (Doc. 5).     The Magistrate Judge provided a

comprehensive review of the record in the R&R and the same will not be repeated herein.

       Determinations made by a Magistrate Judge are subject to the review of the district

court pursuant to 28 U.S.C. § 636(b)(1). With respect to dispositive matters, and when

the Court receives timely objections to an R&R, the assigned “district judge must

determine de novo any part of the magistrate judge’s disposition that has been properly

objected to.” FED. R. CIV. P. 72(b)(3). “The district judge may accept, reject, or modify

the recommended disposition; receive further evidence; or return the matter to the

magistrate judge with instructions.” Id.

       Plaintiff objects to the Magistrate Judge’s finding that diversity jurisdiction is

lacking. “[D]iversity of citizenship is assessed at the time the action is filed.” Freeport-
McMoRan, Inc. v. K N Energy, Inc., 498 U.S. 426, 428 (1991). Citizenship, for purposes

of diversity jurisdiction, is determined by the state in which the person is domiciled. Von

Dunser v. Aronoff, 915 F.2d 1071, 1072 (6th Cir. 1990). “To acquire a domicile within a

particular state, a person must be physically present in the state and must have either the

intention to make his home there indefinitely or the absence of an intention to make his

home elsewhere.” Stifel v. Hopkins, 477 F.2d 1116, 1120 (6th Cir. 1973). “Most cases

have uniformly held that incarceration does not change a prisoner's domicile for purposes

of the diversity statute.” Tucker v. U.S. Bank, N.A., No. 1:13 CV 1260, 2014 WL 1224362,

at *3 (N.D. Ohio Mar. 24, 2014).

       The Magistrate Judge explained that Plaintiff is a prisoner at the Warren

Correctional Institution (“WCI”) in Lebanon, Ohio and determined he is an Ohio citizen

based on the information he provided in his Complaint. (Doc. 4 at PageID 40, 43). In his

objections, Plaintiff alleges that he is a citizen of Kentucky, he does not reside or have a

residence in Ohio, and the WCI is an institution of slavery that does not constitute his

residential dwelling for purposes of diversity jurisdiction. (Doc. 5 at PageID 46). Although

Plaintiff now states that he is a citizen of Kentucky, he provides no other information or

evidence to support his statement and does not argue that he is domiciled in Kentucky.

Id. In his Complaint, he listed his address as in Ohio and did not explain or allege that

his domicile is in Kentucky. (Doc. 3). The Court agrees with the Magistrate Judge that

diversity jurisdiction is lacking.

       Plaintiff then objects to the Magistrate Judge’s finding that the Court is without

federal question jurisdiction. (Doc. 4 at PageID 43). The Magistrate Judge explained that

she was unable to discern, from the facts that Plaintiff alleged in his Complaint, any



                                             2
federal statutory or constitutional provision that applies to give rise to an actionable claim

by Plaintiff against the named Defendants. Id. To the extent, Plaintiff alleges that the

named corporate Defendants permit child pornography on their respective websites and

asserts that “federal law prohibits any form of media displaying child pornography” (Doc.

5 at PageID 47), he appears to suggest that those Defendants have violated federal

criminal law. However, federal criminal statutes are not a basis for federal civil liability.

See e.g., United States v. Oguaju, 76 F. App’x. 579, 581 (6th Cir. 2003) (affirming district

court’s dismissal of claim pursuant to 18 U.S.C. §§ 241, 242, as defendant had no private

right of action under those criminal statutes). Accordingly, the Court denies Plaintiff’s

request to amend his Complaint (Doc. 5 at PageID 47) and agrees that the Court is

without federal question jurisdiction.

       Finally, Plaintiff objects to the Magistrate Judge’s recommendation that his

Complaint be dismissed with prejudice. (Doc. 4 at PageID 44). He argues that “[t]his is

rash” whereas “[d]ismissal without prejudice is understanding and gives the plaintiff his

day in court to properly address the unlawful acts of the defendants.” (Doc. 5 at PageID

47). The Court disagrees, particularly in light of Plaintiff’s failure to, once again, provide

the Court with any evidence establishing jurisdiction.




                                              3
      In light of the above, and having conducted a de novo review, the Court overrules

Plaintiff’s objections (Doc. 5) and ACCEPTS and ADOPTS the Magistrate Judge’s Report

and Recommendation (Doc. 4). Accordingly, Plaintiff’s Complaint is hereby DISMISSED

with prejudice. Furthermore, pursuant to 28 U.S.C. § 1915(a)(3), this Court certifies

that, for the foregoing reasons, an appeal of this Order would not be taken in good faith.

See McGore v. Wrigglesworth, 114 F.3d 601, 610-11 (6th Cir. 1997).

      IT IS SO ORDERED.
                                                _s/ Michael R. Barrett___________
                                                JUDGE MICHAEL R. BARRETT




                                            4
